Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 1 of 7 PageID #: 293



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ERNEST OWENS AND ANITA OWENS,

                      Plaintiffs,

v.                                                  CIVIL ACTION NO. 1:20CV55
                                                          (Judge Keeley)

THE CITY OF PENNSBORO,
a West Virginia Municipal
Corporation, and R.T. DAVIS,

                      Defendants.

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
           MOTION TO DISMISS COUNTS I, II, III, IV OF THE
               SECOND AMENDED COMPLAINT [DKT. NO. 36]

       On August 28, 2020, the plaintiffs, Ernest and Anita Owens

("Mr. and Mrs. Owens"), filed their second amended complaint

asserting six causes of action (Dkt. No. 34). Counts I and II state

§ 1983 claims of excessive force against the defendant, R.T. Davis

("Officer Davis"). Count III and IV allege state law claims of

false arrest and false imprisonment against Officer Davis. Count

V    and   VI   assert   that,     under   Monell   v.   Department    of   Social

Services,       436   U.S.   658    (1978),   the   defendant,   the    City   of

Pennsboro, is liable for Officer Davis’s conduct.

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), on

September 8, 2020, Officer Davis moved to dismiss Counts I, II,

III, and IV (Dkt. No. 36). At a scheduling conference held on

January 7, 2021, the Court DENIED Officer Davis’s motion to dismiss

Counts I and II and HELD IN ABEYANCE the motion as to Counts III
Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 2 of 7 PageID #: 294
OWENS V. PENNSBORO ET AL                                             1:20CV55

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
         MOTION TO DISMISS COUNTS I, II, III, IV OF THE
             SECOND AMENDED COMPLAINT [DKT. NO. 36]
and IV. For the reasons that follow, the Court DENIES the motion

to dismiss Counts III and IV.

                                    I.

     Under Federal Rule of Civil Procedure 12(b)(6), a defendant

may move to dismiss a complaint on the ground that it does not

“state a claim upon which relief may be granted.” When reviewing

the sufficiency of a complaint, the district court “must accept as

true all of the factual allegations contained in the complaint.”

Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007). To

be sufficient, “a complaint must contain ‘enough facts to state a

claim to relief that is plausible on its face.’” Anderson, 508

F.3d at 188 n.7 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 547 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the       defendant   is   liable    for   the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                   II.

     Mr. and Mrs. Owens have plausibly stated claims for false

arrest and false imprisonment, and material questions of fact

preclude the Court from determining whether Officer Davis is

entitled to qualified immunity at this stage of the litigation.




                                       2
Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 3 of 7 PageID #: 295
OWENS V. PENNSBORO ET AL                                                  1:20CV55

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
           MOTION TO DISMISS COUNTS I, II, III, IV OF THE
               SECOND AMENDED COMPLAINT [DKT. NO. 36]
                                  A.

       A plaintiff may state a claim for false arrest if an arrest

occurs “when no reasonable officer could believe ... that probable

cause exists to arrest that person.” Hupp v. Cook, 931 F.3d 307,

318 (4th Cir. 2019) (citing Rogers v. Pendleton, 249 F.3d 279, 290

(4th   Cir.    2001).        Courts   review   probable   cause    determinations

pursuant      to    the    totality-of-the-circumstances          test.    Smith   v.

Munday, 848 F.3d 248, 253 (4th Cir. 2017). The probable cause

inquiry turns on the suspect's conduct as known to the officer and

the contours of the offense thought to be committed by that

conduct. Id. (citing Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir.

2016)).    A       court     should   objectively     examine   the   information

available to the officer on the scene to determine whether a

reasonably         prudent    officer   with   that    information    would    have

thought that probable cause existed for the arrest. Id.

       “An action for false imprisonment may be maintained where the

imprisonment is without legal authority.” Riffe v. Armstrong, 197

W. Va. 626, 640 (1996). Moreover, “the detention and restraint may

be shown to be unlawful . . . even though the detention is carried

out under facially valid authority.” Id. at 477.

                                          B.
       Here, Mr. and Mrs. Owens have pleaded sufficient facts for

the Court to infer that a reasonable officer may have known that

                                           3
    Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 4 of 7 PageID #: 296
OWENS V. PENNSBORO ET AL                                             1:20CV55

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I, II, III, IV OF THE
              SECOND AMENDED COMPLAINT [DKT. NO. 36]
there was no probable cause for their arrests. Iqbal, 556 U.S. at

678. Officer Davis first responded to an incident between Mr. Owens

and another driver (Dkt. No. 34 at 13-14). Mrs. Owens then arrived

on scene and attempted to relay information to Officer Davis that

would have aided his investigation. Id. at ¶¶ 18-21. Officer Davis,

however, grew angry and refused to engage with Mrs. Owens. Id. at

¶¶ 18-23. As Mr. and Mrs. Owens returned to their vehicle pursuant

to Officer Davis’s direction, Officer Davis attacked Mr. Owens

from behind and forcefully arrested him. Id. at ¶¶ 26-32. He also

arrested Mrs. Owens. Id. at ¶¶ 33-35. Officer Davis charged Mr.

Owens with Obstructing an Officer, Disorderly Conduct, Littering,

and      Destruction    of   Property,       and   charged   Mrs.   Owens   with

Obstructing an Officer and Disorderly Conduct. Id. at ¶ 37.

        Mr. and Mrs. Owens allege that they attempted to discuss the

situation with Officer Davis, and there are no facts to suggest

they violated any of his orders or were disruptive during their

interaction. Taking the facts in the light most favorable to Mr.

and Mrs. Owens,1 and after objectively examining the information

available to Officer Davis at the time he arrested Mr. and Mrs.

Owens, the Court concludes that it is plausible a reasonable



1“In considering a motion to dismiss, the court should . . . view
the complaint in a light most favorable to the plaintiff. Mylan
Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).
                                         4
Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 5 of 7 PageID #: 297
OWENS V. PENNSBORO ET AL                                        1:20CV55

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I, II, III, IV OF THE
              SECOND AMENDED COMPLAINT [DKT. NO. 36]
officer in Officer Davis’s position would not have had probable

cause to arrest Mr. and Mrs. Owens.

       Mr. and Mrs. Owens also have sufficiently pled their false

imprisonment claims. In addition to asserting that they were

arrested without probable cause, they allege that Officer Davis

transported them to the Ritchie County Magistrate Court. Id. at ¶¶

32, 35, 37. It is therefore plausible that Mr. and Mrs. Owens were

detained without legal authority.

                                     C.
       At this stage in the litigation, Officer Davis is not entitled

to qualified immunity. Under West Virginia law, a public official

acting within the scope of his authority may be entitled to

qualified immunity from personal liability for official acts.

State v. Chase Sec., Inc., 424 S.E.2d 591, 599-600 (W. Va. 1992).

An official is not entitled to qualified immunity, however, if his

acts   are   “in   violation   of   clearly   established   statutory    or

constitutional rights or laws of which a reasonable person would

have known or are otherwise fraudulent, malicious, or oppressive.”

W. Va. Bd. Of Educ. v. Marple, 782 S.E.2d 75, 84 (W. Va. 2015);

see also Syl. pt. 11, W. Va. Regl Jail & Corr. Fac. Auth. v. A.B.,

766 S.E.2d 751 (W. Va. 2014). Where there is no dispute regarding

the foundational facts, the ultimate determination as to           whether

qualified immunity bars a civil action is one of law for the court

                                     5
Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 6 of 7 PageID #: 298
OWENS V. PENNSBORO ET AL                                          1:20CV55

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I, II, III, IV OF THE
              SECOND AMENDED COMPLAINT [DKT. NO. 36]
to decide. Syl. pt. 1, Hutchison v. City of Huntington, 479 S.E.2d

649, 654 (W. Va. 1996).

     Similarly,   under    federal   law,    when   evaluating    whether    a

complaint survives a motion to dismiss based on a defense of

qualified   immunity,     the   Court    must     decide   “(1)   whether    a

constitutional    violation     occurred    and   (2)   whether   the   right

violated was clearly established.” Ray v. Roane, 948 F.3d 222, 226

(4th Cir. 2020) (citing Pearson v. Callahan, 555 U.S. 223, 236

(2009)). Whether a right is clearly established is a question of

law for the court to decide; whether a reasonable officer would

have known the conduct in question violated that right, however,

cannot be decided prior to trial if material factual disputes

exist. Ray, 948 F.3d at 228-29; see also Hupp, 931 F.3d at 318

(“[A] genuine question of material fact regarding whether the

conduct allegedly violative of the right actually occurred . . .

must be reserved for trial”) (internal quotations omitted).

     Here, the parties dispute the critical facts surrounding the

circumstances of Mr. and Mrs. Owens’s arrests. Officer Davis

disputes their description of their attempted discussion with him,

their characterization that he was enraged, and their portrayal of

their behavior both prior to and during the arrests. Officer Davis

also contends that Mr. and Mrs. Owens omitted several important

facts from their version of events. But these are factual disputes

                                     6
Case 1:20-cv-00055-IMK Document 53 Filed 02/09/21 Page 7 of 7 PageID #: 299
OWENS V. PENNSBORO ET AL                                        1:20CV55

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
         MOTION TO DISMISS COUNTS I, II, III, IV OF THE
             SECOND AMENDED COMPLAINT [DKT. NO. 36]
that must be resolved and the Court cannot now determine whether

a   reasonable   officer   would   have    known   that   the   arrest   and

imprisonment of Mr. and Mrs. Owens violated their rights,                or

conclude that Officer Davis is entitled to qualified immunity at

this stage of the litigation.

                                   III.

      For the reasons discussed, the Court DENIES Officer Davis’s

motion to dismiss Counts I, II, III, and IV of the Second Amended

Complaint (Dkt. No. 36).

      It is so ORDERED.

      The Clerk SHALL transmit copies of this Order to counsel of

record by electronic means.

DATED: February 9, 2021.

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                    7
